            Case 1:20-cv-05347-LLS Document 7 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TIJUANA L. CANDERS,

                                Plaintiff,
                                                               20-CV-5347 (LLS)
                    -against-
                                                               CIVIL JUDGMENT
R. NEGRON, et al.,

                                Defendants.

         Pursuant to the order issued November 12, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 13, 2020
           New York, New York

                                                              Louis L. Stanton
                                                                 U.S.D.J.
